DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 2/4/20.  These drawings are acknowledged.
Response to Amendment
The amendments to the claims, in the submission dated 2/15/22, are acknowledged and accepted.
Information Disclosure Statement
The information disclosure statement filed 2/17/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the lined-through information referred to therein has not been considered.
Election/Restrictions
Applicant’s election without traverse of Invention II(g) in the reply filed on 2/15/22 is acknowledged.
Claims 2-10, 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Inventions I, II(a)-(f), (h)-(i), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/15/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the specific cavity arrangement" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is dependent on claim 1 and inherits at least the same deficiencies as claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Choi et al. (US 2018/0341171).
Consider claim 1, Choi et al. disclose (e.g. figure 11) a system for generating compact light-field displays through varying optical depths comprises:
a system enclosure (200, image box);
a field-evolving cavity (interior of image box 200);
a relay mechanism (3, first reflector);
the system enclosure comprises an enclosure exit pupil (see figure 11, the image box includes an exit pupil);
the field-evolving cavity comprises at least one display pane (9a, 9b, image display), at least one optical-tuning mechanism (translucent mirrors 31a, 31b), and a cavity exit pupil (see figure 11, the cavity includes an exit);
the field-evolving cavity and the relay mechanism being mounted within the enclosure (see figure 11, the cavity and first reflector 3 are in the interior of the image box);
the display panel and the optical-tuning mechanism being configured into a specific optical arrangement, wherein the specific cavity arrangement is used to generate at least one light-field display with at least one focal plane along at least one 
the optical path traversing from the display panel to the cavity exit pupil (the path goes from the image display to the exit); and
the cavity exit pupil being in optical communication with the enclosure exit pupil through the relay mechanism (see figure 11, mirror 3 reflects light out of the cavity) [0140-0148].
Consider claim 11, Choi et al. disclose (e.g. figure 11) a system for generating compact light-field displays through varying optical depths comprises: the optical-tuning mechanism comprises a plurality of switchable mirrors (31a, 31b, translucent mirrors.  The image displays switch which optical path is utilized so that the mirrors are interpreted as switchable since they can alternate between reflecting/transmitting a desired image); the plurality of switchable mirrors being in serial optical communication with each other (the mirrors are in serial communication); the plurality of switchable mirrors being positioned offset from each other (see figure 11, the mirrors are offset); and the specific cavity arrangement being configured to selectively alternate between reflecting the optical path with at least one specified mirror from the plurality of switchable mirrors and passing the optical path through the specified mirror (e.g. figure 11, translucent mirrors can reflect/ transmit light depending on the light generated by the image displays) [0140-0148].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hong (2021/0356742) discloses an augmented reality device .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872